Citation Nr: 1012562	
Decision Date: 04/02/10    Archive Date: 04/14/10	

DOCKET NO.  04-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
Type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esquire


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Salt Lake City, Utah, that denied entitlement to the 
benefit sought.

In January 2006, the Veteran provided testimony at a hearing 
before a Veterans Law Judge in Washington, D.C.  The case 
was then remanded for further development in March 2006.  In 
a decision dated in June 2008, the Board denied service 
connection for diabetes mellitus.  The Veteran subsequently 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2009, based on a 
Joint Motion for Remand (Joint Motion), the Court issued an 
Order remanding the matter to the Board for adjudication 
consistent with the Joint Motion.  

A VA physician reviewed the claims file in September 2009 
for the purpose of expressing an opinion as to whether the 
Veteran's current diabetes mellitus might be related in any 
way to his active service.  The opinion has been associated 
with the claims file and the case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of 
Vietnam or any other designated areas where the Service 
Department has determined that pesticides were present, to 
include Japan, and there is no evidence that the Veteran was 
otherwise exposed to herbicides.  

2.  Diabetes mellitus was not manifested during service or 
for years following separation there from.  

3.  The Veteran's diabetes mellitus is not shown to be due 
to claimed exposure to herbicides or other event or incident 
during his active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, 
and implemented in pertinent part in 38 C.F.R. § 3.159, 
enhances VA's duties to notify and assist claimants in 
developing information and evidence necessary to 
substantiate claims.  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits or who attempts to 
reopen a previously denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) VCAA notice must:  (1) inform the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

Also, the VA notice requirements apply to all five elements 
of a service connection claim.  Those elements are:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A review of the evidence of record reveals there has been 
essential compliance with the mandates of the VCAA.  The 
Veteran has been advised of the evidence that VA would 
attempt to obtain and what evidence he is responsible for 
identifying and submitting to VA by various letters of 
record, including one dated in May 2006.  At that time he 
was informed that records had been requested from that 
National Personnel Records Center regarding his exposure to 
herbicides.  Further, he was informed how disability ratings 
are assigned once service connection is established, and how 
an effective date for the award of benefits is determined 
once service connection has been assigned.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA has obtained the service 
treatment records, as well as VA post service medical 
records.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  
Additionally, the Veteran had the opportunity to provide 
testimony on his own behalf at a personal hearing in 
Washington, D.C. in January 2006.  A transcript of the 
hearing proceedings is of record and has been reviewed.

Moreover, in September 2009, the entire claims file was 
reviewed by a VA physician.  The Board therefore finds that 
the record as it currently stands includes adequate 
competent evidence to allow the Board to decide the case at 
this time and no further action is necessary with regard to 
any additional assistance.  See generally 38 C.F.R. § 3.159 
(c) (4).




Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303 (a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3,303 (b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).

Where a Veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease 
process shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113,1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309)

The following diseases shall be service connected if a 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements 
of 38 C.F.R. § 3.307 (d) are satisfied:  chloracne, or other 
acneiform disease consisting of chloracne; Type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309 (e).

VA regulations provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era, from February 28, 1961, to 
May 7, 1975, shall be presumed to have been exposed during 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to 
any such agent during that service.  38 C.F.R. § 3.307 (a) 
(6).  Additionally, the Department of Defense has determined 
that Agent Orange was used in Korea along the DMZ from April 
1968 to July 1969.  

Factual Background and Analysis

The Board has reviewed the entire record in its review of 
the matter.  The analysis below focuses on the most salient 
and relevant evidence and of what the disability shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000).  The law requires only that the 
Board provide reasons for rejecting evidence favorable to 
the Veteran.  

The Board notes that the Veteran has a current diagnosis of 
diabetes mellitus, Type II, which is a disease presumptive 
to Veterans who were exposed to an herbicide agent during 
active service in Vietnam.  However, in the instant case, 
the Board finds the Veteran did not have service in the 
Republic of Vietnam or any other designated area where the 
Service Department has determined that herbicides are 
present, to include Japan, and there is no verifiable 
evidence that the Veteran was otherwise exposed to 
herbicides.  Therefore, exposure to herbicides, to include 
Agent Orange, is not demonstrated and may not be presumed.  

The service personnel records fail to reflect permanent or 
temporary assignment to Vietnam or Korea.  The Veteran 
claims that his duties while serving in Japan required him 
to get rid of weeds surrounding the barracks and hangars.  
To do so, he states that he sprayed some sort of chemical on 
the weeds, and this caused the weeds to turn brown and die.  
He claims he returned a week later to the sprayed area and 
that he removed the dead weeds.

The evidence does not support that the Veteran was exposed 
to certain herbicides, including Agent Orange, during his 
service.  

The Veteran has submitted a lay statement from a service 
comrade indicating that while waiting assignment, he was 
attached to the Master at Arms.  This attachment included 
doing manual labor, including weed control duties.  Those 
duties reportedly involved spraying an unknown, reddish 
brown substance on the weeds around the hangars and the 
barracks.  The substance was reportedly delivered there on 
aircraft in 55-gallon drums marked with orange bands.  The 
service comrade stated the liquid sprayed came from a 
detachment in Vietnam.

Of record are copies of articles the Veteran has submitted 
indicating that the area around Atsugi, Japan, is now 
dangerously toxic due to pollution.

The evidence reveals the Veteran is a registered nurse and 
the Board acknowledges he is therefore competent to comment 
on medical matters.  See Goss v. Brown, 9 Vet. App. 109, 115 
(1996), citing Williams v. Brown, 4 Vet. App. 270, 273 
(1993).  

However, weighing against the opinion from the Veteran and 
his service buddy is a communication received in 2007 in 
which the Service Department stated that it was not able to 
verify that Agent Orange was stored, tested, or used in 
Japan in any capacity during the year 1967.  The Veteran's 
credibility, as well as that of his service comrade is 
diminished to an extent by his self interest and bias in the 
claim, while the Board finds no such concern with the 
statement from the service department.  The Veteran has not 
laid a satisfactory factual foundation to establish he was 
exposed to Agent Orange (as defined at 38 C.F.R. § 3.307) at 
any time during his military service.  Similarly, the buddy 
statement is inadequate in that neither it nor the Veteran's 
statements establish how either knew the barrels were from 
Vietnam and their assertions do not establish the contents 
of the barrels.  There is no indication they ever saw the 
insides of the barrels and the Board sees no reason to 
question the negative determination by the service 
department about the storage, testing, or use of the 
herbicide in Japan in 1967.  Other than describing the 
barrels, the Veteran and his friend have simply not 
established a factual foundation for the contents of the 
barrels.  Ultimately, the Board finds the institution 
responsible for the use and storage of a dangerous product 
is far more knowledgeable of where the product is used and 
stored than anyone else.

As noted above, the evidence demonstrates that the Veteran 
was not first diagnosed with diabetes mellitus, Type II for 
years following service discharge.  In addition, there is no 
proof of diabetes mellitus within the first year following 
service discharge.  As such, he is not entitled to 
presumptive service connection for such disease.  

However, even if presumptive service connection is not 
established, the Veteran is not precluded from establishing 
service connection for diabetes mellitus, Type II, on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).

Direct service connection may not be granted when there is 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. 
Cir. 2005); Shedden v. Principi, 318 F.3d 1163, 1166 (Fed. 
Cir. 2004).  If the Veteran fails to demonstrate any one 
element, denial of service connection will result.

As indicated previously, there is a current diagnosis of 
diabetes mellitus, Type II, of record.  

In reviewing the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and initial post service treatment can be 
considered as evidence against the claim.  Maxent v. Gober, 
F.3d 1330, 1333 (Fed. Cir. 2000).  On the other hand, the 
Board notes that the Veteran is competent to give evidence 
about what he experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  The U.S. Court of Appeals for the Federal 
Circuit (Court) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a lay person is 
competent to identify the medical condition, (2) the lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that while a condition may be diagnosed by its unique and 
originally identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).

With regard to a specific diagnosis of diabetes mellitus, 
this is a complex medical issue that the Board finds is 
beyond the realm of a lay man's competence.  See Jandreau, 
supra.  While the Veteran may believe that he suffers from 
diabetes mellitus that is attributable to his military 
service and continues to suffer from the disease process at 
the present time, he has not been shown to possess the 
requisite medical training to provide a competent opinion as 
to the etiology of his claimed disability.  To the extent 
that the Veteran is not found to be competent to render such 
an opinion, his statements to that effect are of limited 
probative value.  

There is no competent opinion of record that provides a link 
between the post service diagnosis of diabetes mellitus and 
the Veteran's military service.  A VA physician examined the 
Veteran in September 2009 and indicated that she reviewed 
the claims file in conjunction with the examination.  It was 
stated the Veteran had been diagnosed with adult-onset 
diabetes about 10 to 12 years previously.  He denied a 
family history of diabetes.  Clinical examination and 
laboratory tests were accomplished.  The Veteran was given a 
diagnosis of Type II diabetes, with Insulin dependence.  The 
examiner stated the following:  "Based on review of the 
claims file, it has not been determined that the solution 
used for weed control while stationed in Japan was Agent 
Orange.  Claims file contains 2007 statement from Service 
Department stating that they were unable to verify that 
Agent Orange was stored, tested, or used in Japan during 
1967.  Without known exposure to Agent Orange, it would 
require speculation to determine that Veteran's condition is 
related to active service."  

The Board notes that the inability to establish the onset of 
pathology does not render an opinion inadequate.  A medical 
opinion is not inadequate because it is inconclusive.  See 
Roberts v. West, 13 Vet. App. 185, 189 (1999).  Essentially, 
based upon a review of the entire evidence of record, the 
Board concludes that there is no competent opinion of record 
that provides a link between the post service diagnosis of 
diabetes mellitus and the Veteran's period of service many 
years ago.  The examiner correctly determined that there was 
inadequate evidence to Agent Orange.  Therefore, the 
examiner did not attribute diabetes mellitus to Agent Orange 
exposure.  Further, the Undersigned agrees with the examiner 
that based upon the remote post service onset, attributing 
the onset to some other, unknown cause would be resorting to 
speculation.  There is a preponderance of the evidence 
against the claim and there is no doubt to be resolved.

Accordingly, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, 
Type II, claimed as a result of exposure to herbicides, is 
denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


